940 F.2d 677
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Hazel Pierre DUFAU, Wife of/and Clement J. Dufau, CharlotteDickey Barlow, Wife of/and John R. Barlow, Mary BergreenCastille, Wife of/and Royal P. Castille, Jean Anne Dufau,Wife of/and Natale Patrick Geraci, Bart John Geraci, AgnesFaye Lousteau Lasseigne, Wife of/and George A. Lasseigne,Jr., Jill Thena Sellers Carville, Frances Lawson Carville,Wife of/and Jules A. Carville, III, Plaintiffs-Appellants,v.The UNITED STATES, Respondent.
No. 91-5041.
United States Court of Appeals, Federal Circuit.
July 16, 1991.

PER CURIAM.


1
Before PAULINE NEWMAN, MAYER and PLAGER, Circuit Judges.

Judgment

2
AFFIRMED.  See Fed.Cir.R. 36.